Citation Nr: 1719338	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-03 451	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Veterans Integrated Service Network 6 Centralized Fee Unit in Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Mid Carolina Cardiology on July 28, 2011 and August 2, 2011.

(The issues of entitlement to service connection for sinusitis, hypertension, GERD, rosacea, alopecia, psoriasis and psoriatic arthritis disabilities, and the issue of entitlement to an increased rating for coronary artery disease are the subject of a separate Board of Veterans' Appeals decision issued simultaneously herewith.)


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 determination of the Department of Veterans Affairs (VA) Veterans Integrated Service Network (VISN) 6 Centralized Fee Unit in Salem, Virginia, which is the Agency of Original Jurisdiction (AOJ) in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to payment or reimbursement for medical expenses associated with medical treatment at Mid Carolina Cardiology on July 28 and August 2, 2011.  He testified at his hearing that on both occasions he received treatment for a medical emergency.

The Board has attempted to determine whether the July 28 and August 2, 2011 medical treatments may have constituted medical emergencies.  However, a thorough review of the claims file (both VBMS and Virtual VA), has failed to uncover the Mid Carolina Cardiology medical records.  A remand is therefore required in order to obtain these records.

While this case is on remand, the AOJ should send the Veteran notice on how to establish entitlement to payment of, or reimbursement for, unauthorized medical expenses.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice on how to establish entitlement to payment of, or reimbursement for, unauthorized medical expenses, and give him an appropriate opportunity to respond. 

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain the July and August 2011 private medical records from Mid Carolina Cardiology.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, such should be noted in the record and the Veteran should be notified of such and be presented with an opportunity to furnish these records. 

3.  Following completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




